DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Shulte on 3/31/21.
The application has been amended as follows: 
Claim 1: line 11, replace “each of the plurality of the first rows” with ---each row of the plurality of first rows---; line 14, replace “each of the plurality of the second rows” with ---each row of the plurality of second rows---; line 23, replace “each of the plurality of first rows” with ---each row of the plurality of first rows---; line 25, replace “each of the plurality of second rows” with ---each row of the plurality of second rows---.
Cancel claims 4 and 18. 
Allowable Subject Matter
Claims 1-3, 6-12, 14-15, 17, and 19, as amended above are allowed. 
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:  
The claims in the instant invention have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or, in 1 with a plurality of second rows of teeth extending from the second application face in the longitudinal direction and having a length l2 with l1/l2 being less than or equal to 0.75; wherein the second rows of teeth comprise at least two external rows of teeth that are more flexible than the teeth of at least one internal row of teeth also extending from the second application face. Each row of the plurality of first rows of teeth being offset in the longitudinal direction from all adjacent first rows of teeth and each row of the plurality of second rows of teeth being offset in the longitudinal direction from all directly adjacent second rows of teeth as required by claim 1. The closest prior art is De Laforcade (previously cited), Oka (previously cited), and Vallis (US D207050). Vallis discloses a brush and comb combination with a T-shaped cross-sectional shape in a section including the first and second application faces with these application faces being parallel and both extending in the longitudinal 1 with a plurality of second rows of teeth extending from the second application face in the longitudinal direction and at least one second row having a length l2 with l1/l2 being less than or equal to 0.75, as well as the various rows being offset in the longitudinal direction as required by claim 1. De Laforcade discloses a hair product applicator comprising: a first flat application face that extends in a longitudinal direction, a second flat application face situated on an opposite side from the first application face and that also extends in the longitudinal direction. A handle extending along said longitudinal direction in continuation of the first and second application faces with the first and second application faces being parallel and separated by a distance. A plurality of second rows of teeth extending from the second application face, each of the plurality of second rows of teeth extending in the longitudinal direction and the plurality of second rows of teeth having a length, l2 measured along the longitudinal axis. The second rows of teeth comprise at least two external rows of teeth and at least one internal row of teeth disposed between the two external rows of teeth. The teeth of the external rows are more flexible than teeth of the at least one internal row. Each of the plurality of second rows of teeth is offset in the longitudinal direction from all directly adjacent second rows of teeth. De Laforcade, however, fails to teach the first and second application faces being separated by a distance between 10-30 mm and the applicator having an overall T-shaped cross-section in a part bearing the first and second application faces such that the first application face is less wide than the second application face (note that one must be less wide to have a T-shaped cross-section as claimed) with a plurality of first rows of teeth extending from the first application face in longitudinal rows and having a length l1 that is less than a plurality of second rows extending from an opposite second face with each row of the plurality of first rows being offset in the longitudinal direction from all directly adjacent first rows of teeth. Oka, however, teaches a hair product applicator comprising a first flat application surface that extends in a longitudinal direction and a second opposite flat application face situated on an opposite side from the first application face and extending in the longitudinal direction. A handle extending along the longitudinal direction in continuation of the first and second application surfaces, with the first and second application faces being separated by a distance that varies. The distance between the first and second application faces is illustrated to vary from less than a length (L2) of a first set of teeth to greater than a length of the first set of teeth. Oka teaches the distance between the first and second application faces varying from less than L2 to greater than L2 and L2 is 10-20mm, therefore Oka teaches the distance between first and second application faces varying from less than 10 to greater than 20 mm, which falls within applicant’s claimed range of 10-30 mm. The handle is provided with a central recess between the two application surfaces in order to aid in gripping the device during use and this central recess results in the applicator having an overall I-shaped cross-section in a part bearing the first and second application faces because one second longitudinal row of teeth is provided extending from the second application face and the plurality of first longitudinal rows of teeth extend along the longitudinal direction from the first application face having a same width as one row of the second row of comb teeth. Oka teaches a longest row of the plurality of first rows to have a length l1 and discloses the longest row of the plurality of second rows to have a length l2 with a ratio of l1/l2 being less than 0.6 in order to provide a user with different combing options which would allow a user to create different coloring effects with the device when applying hair color. Oka teaches a hair dye/product applicator and teaches providing such hair dye applicator combs with a secondary brush arrangement having a combination of bristles and teeth disposed in rows on a side opposite the comb in order to allow a user to switch between application surfaces during application of product to the hair since bristles are known to penetrate certain types and textures of hair better than some comb teeth. Oka, however, fails to teach the first and second application faces being parallel and the brush having an overall T-shaped cross-sectional shape as required by claim 1. While the prior art individually teaches the various individual limitations claimed, it does not teach each and every one of the claimed limitations in combination together as set forth in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797.  The examiner can normally be reached on Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER GILL/          EXAMINER, Art Unit 3772             
/YOGESH P PATEL/          Primary Examiner, Art Unit 3772